754 So. 2d 788 (2000)
Gregory I. HILL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D99-4128.
District Court of Appeal of Florida, Second District.
March 22, 2000.
PER CURIAM.
Gregory I. Hill appeals the summary denial of his motion to correct sentence to reflect additional jail credit, filed pursuant *789 to Florida Rule of Criminal Procedure 3.800(a). We affirm based on Hill's failure to comply with the pleading requirements of State v. Mancino, 714 So. 2d 429 (Fla. 1998). Our affirmance is without prejudice to Hill's ability, if any, to raise this issue in a properly pleaded rule 3.800(a) motion or a timely, properly sworn motion for postconviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. If Hill files either type of motion, he must demonstrate that the time he spent at DACCO was the functional equivalent of being in jail and overcome the hurdles posed by the supreme court's holding in Tal-Mason v. State, 515 So. 2d 738 (Fla.1987).
ALTENBERND, A.C.J., and WHATLEY and NORTHCUTT, JJ., Concur.